     Case 17-22267           Doc 58   Filed 06/12/19    Entered 06/12/19 11:03:02       Desc     Page 1
                                                       of 4
                             IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF UTAH
                                                                                   Dated: 06/12/2019
In re: ANGELETA ANGELO A MASON-TRIPLETT-ROGUE

Bankruptcy Number: 17-22267

  NOTICE OF CHAPTER 13 TRUSTEE’S MOTION TO DISMISS AND NOTICE OF DEADLINE TO
                  OBJECT AND TO SET OBJECTION FOR A HEARING
                          Objection Deadline: July 08, 2019

PLEASE TAKE NOTICE that the Chapter 13 Trustee has filed with the United States Bankruptcy Court
for the District of Utah a motion to dismiss your bankruptcy case for failure to comply with the terms of the
court’s confirmation order. The specifics are set forth in the motion included herewith.
YOUR RIGHTS MAY BE AFFECTED. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.
If you do not want the Court to dismiss your Chapter 13 case, then you must take the following three (3)
actions:
       1. On or before July 08, 2019 (the “Objection Deadline”) you or your lawyer must ﬁle with the
   Bankruptcy Court a written objection to the Trustee's motion explaining why your bankruptcy case
   should not be dismissed. If you do not have access to the court’s electronic filing system (“ECF”), you
   can hand-deliver or mail your objection to the following address: (if you mail your objection, it must be
   received by the court on or before the Objection Deadline):
                                            United States Bankruptcy Court
                                           350 South Main Street, Room 301
                                                Salt Lake City, UT 84101
       2. On or before the Objection Deadline, and after filing your objection, you must contact the
   Bankruptcy Court to reserve a hearing date and time when your objection will be considered by the
   Bankruptcy Judge.
       3. On or before the Objection Deadline, and after reserving your court hearing date, you must also
   file a notice of hearing with the Bankruptcy Court, which notice will be served electronically on the
   Trustee (you do not need to mail a copy to the Trustee).
If you or your attorney do not complete all three of these actions, the Bankruptcy Court may decide that
you do not oppose the Trustee‘s motion to dismiss and may enter an order granting that relief without
further notice or hearing.
         Case 17-22267         Doc 58    Filed 06/12/19      Entered 06/12/19 11:03:02           Desc      Page 2
                                                            of 4




Lon A. Jenkins (4060)
Tami Gadd-Willardson (12517)
MaryAnn Bride (13146)
Katherine T. Kang (14457)
OFFICE OF THE CHAPTER 13 TRUSTEE
405 South Main Street, Suite 600
Salt Lake City, Utah 84111
Telephone: (801) 596-2884
Facsimile: (801) 596-2898
Email: utahtrusteemail@ch13ut.org

                                   UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF UTAH
                                           CENTRAL DIVISION

IN RE:                                                     CASE NO: 17-22267
ANGELETA ANGELO A
MASON-TRIPLETT-ROGUE                                       Chapter 13

                                                           Hon. JOEL T. MARKER
                         Debtor
                         TRUSTEE'S MOTION TO DISMISS FOR NON-COMPLIANCE
                                    WITH CONFIRMATION ORDER


   The Standing Chapter 13 Trustee, hereby moves this Court for an entry of an Order dismissing the above-entitled
case for failure to comply with the Order Confirming Debtor's Chapter 13 Plan. In support thereof, the Trustee
represents as follows:
   1. Pursuant to the terms of the Order Confirming Debtor's Chapter 13 Plan, the Debtor is required to make
payments of $715.00 on or before the 25th day of each month. The above named Debtor has failed to comply with
this term of the confirmed plan resulting in a delinquency in monthly payments to the Trustee in the total sum of
$2,055.00 (see Exhibit "A").
    2. The Trustee may withdraw this Motion to Dismiss if the entire delinquency in the amount stated above is
received by the Trustee and posted to the Debtors' bankruptcy case by July 08, 2019. If the payment is tendered after
the next monthly payment comes due on the 25th, the Trustee will not withdraw the Motion to Dismiss unless an
additional $715.00 is included in the payment to cure the delinquency stated in paragraph (1).
    3.    On or before July 08, 2019, you must complete all three (3) of the following actions in response to this
motion or your case may be administratively dismissed without further notice or hearing: (a) file with the Bankruptcy
Court a written objection to this motion; (b) reserve a hearing date and time with the Bankruptcy Court when your
        Case 17-22267         Doc 58     Filed 06/12/19       Entered 06/12/19 11:03:02            Desc      Page 3
                                                             of 4




objection will be heard; and (c) file with the Bankruptcy Court a notice of hearing on your objection.
    4. Sufficient notice of the resulting Order of Dismissal will be provided to all parties in interest pursuant to
Fed.R.Bankr.P. 2002(f).
    THEREFORE, unless the Debtor cures this default in the plan, it is in the best interest of creditors and the estate
that the Court enter an Order of Dismissal dismissing this case under 11 U.S.C. 1307.



 Dated: 6/12/2019                                         LAJ /S/
                                                          LON A. JENKINS
                                                          CHAPTER 13 TRUSTEE


                                              CERTIFICATE OF MAILING

      The undersigned hereby certifies that true and correct copy of the foregoing Trustee's Motion to Dismiss was
  served upon all persons entitled to receive notice in this case via ECF notification or by U.S. Mail to the following
  parties on June 12, 2019:

    ANGELETA ANGELO A MASON-TRIPLETT-ROGUE, 869 EAST 4500 SOUTH #246, SALT LAKE CITY, UT
    84107
    LINCOLN LAW, LOU GEHRIG HARRIS, ESQ., ECF Notification


                                                          /S/ Michelle Moses




Trustee's Motion to Dismiss
Case No. 17-22267
Page Number 3
         Case 17-22267            Doc 58      Filed 06/12/19      Entered 06/12/19 11:03:02            Desc    Page 4
                                                                 of 4




                                                           EXHIBIT "A"
                              Trustee's Accounting of Receipts as of June 12 , 2019 for Case No. 17-22267


  Date         Payment Type                       Amount         Date      Payment Type                     Amount
  4/19/17      LOCKBOX DEBTOR  000002451000387-
                                    PAYMENT 5/3   $113.00
                                                    WHOLESALE
                                                          12/3/18          TFS - Monthly Plan Payment       $241.00
  4/27/17      LOCKBOX DEBTOR  000002451600241-
                                    PAYMENT 5/3   $300.00
                                                    WHOLESALE
                                                          12/17/18         TFS - Monthly Plan Payment       $250.00
  5/24/17      LOCKBOX DEBTOR  000002454398774-
                                    PAYMENT 5/3   $314.00
                                                    WHOLESALE
                                                          1/14/19          TFS - Nationwide TFS Receipt     $350.00
  6/12/17      LOCKBOX DEBTOR  000002455624132-
                                    PAYMENT 5/3   $100.00
                                                    WHOLESALE
                                                          1/29/19          TFS - Monthly Plan Payment       $200.00
  6/29/17      LOCKBOX DEBTOR  000002457647056-
                                    PAYMENT 5/3   $125.00
                                                    WHOLESALE
                                                          2/1/19           TFS - Monthly Plan Payment       $425.00
  7/13/17      LOCKBOX DEBTOR  000002459117124-
                                    PAYMENT 5/3   $125.00
                                                    WHOLESALE
                                                          2/26/19          TFS - Monthly Plan Payment       $200.00
  7/25/17      LOCKBOX DEBTOR  000002459783769-
                                    PAYMENT 5/3   $125.00
                                                    WHOLESALE
                                                          4/9/19           TFS - Nationwide TFS Receipt     $200.00
  8/11/17      TFS - Delinquency Catchup- Payment $250.00 5/1/19           TFS - MoneyGram                  $315.00
  8/25/17      TFS - Monthly Plan Payment         $125.00
  9/1/17       TFS - Monthly Plan Payment         $125.00
  9/11/17      TFS - Monthly Plan Payment         $125.00
  9/22/17      TFS - Monthly Plan Payment         $125.00
  10/6/17      TFS - Monthly Plan Payment         $125.00
  10/23/17     TFS - Monthly Plan Payment         $125.00
  11/20/17     TFS - Monthly Plan Payment         $125.00
  12/12/17     TFS - Monthly Plan Payment         $200.00
  12/15/17     TFS - Monthly Plan Payment         $300.00
  1/8/18       TFS - Monthly Plan Payment          $49.00
  1/12/18      TFS - Monthly Plan Payment         $500.00
  1/12/18      TFS - Monthly Plan Payment         $300.00
  1/26/18      TFS - Monthly Plan Payment         $300.00
  2/8/18       TFS - Monthly Plan Payment         $101.00
  2/16/18      TFS - Monthly Plan Payment         $125.00
  3/1/18       TFS - Monthly Plan Payment         $250.00
  3/8/18       TFS - Monthly Plan Payment         $250.00
  3/26/18      TFS - Monthly Plan Payment         $100.00
  3/30/18      TFS - Monthly Plan Payment         $200.00
  4/10/18      TFS - Monthly Plan Payment         $125.00
  4/12/18      TFS - Monthly Plan Payment         $225.00
  4/19/18      TFS - Monthly Plan Payment         $200.00
  4/26/18      TFS - Monthly Plan Payment         $200.00
  5/4/18       TFS - Monthly Plan Payment         $125.00
  5/17/18      TFS - Monthly Plan Payment         $200.00
  6/1/18       TFS - Monthly Plan Payment         $200.00
  6/14/18      TFS - Monthly Plan Payment         $200.00
  6/28/18      TFS - Monthly Plan Payment         $250.00
  7/6/18       TFS - Monthly Plan Payment         $125.00
  7/20/18      TFS - Monthly Plan Payment         $125.00
  7/26/18      TFS - Monthly Plan Payment         $225.00
  8/3/18       TFS - Monthly Plan Payment         $225.00
  8/17/18      TFS - Monthly Plan Payment         $209.00
  9/26/18      TFS - Monthly Plan Payment         $400.00
  10/4/18      TFS - Monthly Plan Payment         $116.00
  10/12/18     TFS - Monthly Plan Payment         $100.00
  10/19/18     TFS - Monthly Plan Payment         $150.00
  10/30/18     TFS - MoneyGram                    $250.00
  11/26/18     TFS - Monthly Plan Payment         $209.00
Trustee's Motion to Dismiss
Case No. 17-22267
Page Number 4
